Citation Nr: 0804090	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  06-03 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a low back disorder.  


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1972 to May 
1975.  

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board sees that, in his January 2006 substantive appeal 
(VA Form 9), the veteran requested a hearing at the RO before 
a Veterans Law Judge of the Board, commonly referred to as a 
Travel Board hearing.  However, he failed to report for the 
hearing subsequently scheduled for November 2006.  He has not 
explained his absence or requested to reschedule the hearing.  
Therefore, the Board considers his hearing request withdrawn.  
See 38 C.F.R. § 20.704(d) (2007).  

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

Before addressing the merits of the claim at issue, the Board 
finds that additional development of the evidence is 
required.  

First, in his April 2005 claim for compensation (VA Form 21-
526), the veteran stated he had received treatment for his 
lower back pain at the VA Medical Center (VAMC) in Hines, 
Illinois.  He did not indicate the dates of that treatment.  
Nonetheless, these records have not been obtained and 
associated with the other evidence in his claims file for 
consideration.  VA's duty to assist includes obtaining 
records of his relevant VA medical treatment.  38 U.S.C.A. § 
5103A(c)(2) (West 2007); 38 C.F.R. § 3.159(c)(2), (c)(3) 
(2007).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is 
charged with constructive, if not actual, knowledge of 
evidence generated by VA).  Therefore, the AMC must attempt 
to obtain these records.

Second, there is a need for a VA medical examination to 
determine the etiology of the veteran's low back disorder.  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d)(2) (West 2007); 
38 C.F.R. § 3.159(c)(4)(i) (2007); Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  

It is clear the veteran has a current low back disorder, 
degenerative disc disease / arthritis, based on a recent 
history of continuing medical treatment for lower back pain, 
as well as lay statements from him, his sister and two 
friends.  See VA medical records for 2003, 2004, 2005; a 
statement from the veteran dated in October 2006; and lay 
statements from his friends and family dated in August 2006, 
September 2006, and July 2006.  A magnetic resonance imaging 
(MRI) of his lumbar spine in 2004 showed disc bulges, 
degenerative disc disease, and stenosis.  See VA medical 
records dated in June 2004.

There is also evidence the veteran has sustained intercurrent 
low back injuries since service from falls in 2001 and 2005.  
See his VA medical records dated in December 2001 and January 
2005.

The veteran contends that his current problems with lower 
back pain, however, are related to his military service, and 
that those intercurrent injuries since service only 
aggravated the low back disorder he already had.  He states 
he was injured on board a flight deck of an aircraft carrier, 
during the course of his duties preparing aircraft for 
takeoff and landing.  A June 1974 service medical record 
(SMR) reveals that he was, in fact, blown down on the flight 
deck, suffering back spasms to the T9, T10, and T11 areas of 
the left side of his back.  But there was no low back 
disorder noted for the remainder of his military service, 
including during his May 1975 separation examination.

With regard to continuity of symptomatology, it is unclear 
from the record as to when the veteran's first post-service 
treatments for a lower back disorder began.  The medical 
evidence that is before the Board dates back only to April 
1998, when he received X-rays for a lower back disorder, with 
treatment notes documenting intermittent low back pain and a 
flare-up six months prior to that examination.  See VA 
medical records dated in April 1998.  A January 2005 VA 
treatment record noted there was a history of lower back pain 
dating back 10 years, which, if true, means back to 1995 or 
thereabouts.  However, the veteran has submitted personal and 
lay statements from others describing low back pain 
many years prior to that.

So based on this evidence and the Court's recent decision in 
McLendon, a VA medical examination and opinion are needed to 
determine the nature and etiology of the veteran's current 
low back disorder.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.	Obtain the records of any medical 
treatment for the veteran's lower back 
disorder from the VAMC in Hines, 
Illinois, since his discharge from the 
military in May 1975.  All attempts to 
obtain these records, and any response 
received, must be documented in the 
claims file.  If no records are 
available, a response to that effect is 
required and should be documented in the 
file.  The veteran also must be 
appropriately notified.



2.	Have the veteran undergo a VA examination 
to determine the nature and etiology of 
his current low back degenerative disc 
disease and arthritis.  He is hereby 
advised that failure to report for this 
scheduled VA examination, without good 
cause, may have adverse consequences on 
his claim.  The examination should 
include any necessary diagnostic testing 
or evaluation.  And the claims file, 
including a complete copy of this remand, 
must be made available for review of his 
pertinent medical history - including, 
in particular, the records of any 
treatment in question both during service 
and since.  

      Based on a physical examination 
and comprehensive review of the 
claims file, the examiner is asked to 
indicate whether it is at least 
as likely as not (50 percent or more 
probable) the veteran's low back 
degenerative disc disease and 
arthritis are residuals of his low 
back injury during service.  In 
making this determination, the 
examiner should address the 
significance (if any) of the 
intercurrent injuries the veteran has 
sustained since service in the falls 
documented by Memphis VAMC treatment 
records dated in December 2001 and 
January 2005.  Considering this 
evidence, indicate whether it is more 
likely that the current degenerative 
disc disease is a residual of these 
intercurrent injuries since service.  
Also, comment on the significance of 
the April 1998 VA X-rays showing 
arthritis at L5, present prior to 
these alleged intercurrent injuries.  

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion such as causation 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should discuss the 
rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible.

3.	Then readjudicate the veteran's 
low back disorder claim in light of any 
additional evidence received since the 
February 2007 supplemental statement of 
the case (SSOC).  If this claim is not 
granted to his satisfaction, send him 
another SSOC and give him an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), a decision of the Board 
of Veterans' Appeals is only appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



